 1
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7
     _______________________________________
 8                                          )
     UNITED STATES OF AMERICA,              )
 9                                          )                Case No. MC19-0164RSL
                      Plaintiff,            )
10              v.                          )
                                            )                ORDER TO ISSUE WRIT OF
11   JAMIE RASMUSSEN,                       )                CONTINUING GARNISHMENT
                                            )                AND NOTICE TO DEFENDANT/
12              Defendant/Judgment Debtor,  )                JUDGMENT DEBTOR
                                            )
13              v.                          )
                                            )
14   E*TRADE SECURITIES LLC,                )
                                            )
15                    Garnishee.            )
     _______________________________________)
16
17          This matter comes before the Court on plaintiff’s “Application for Writ of Continuing
18   Garnishment” for property in which the defendant/judgment debtor, Jamie Rasmussen, has a
19   substantial nonexempt interest and which is in the possession, custody, or control of the
20   garnishee, E*Trade Securities LLC. The Court having reviewed the record in this matter, hereby
21   ORDERS that the Clerk of Court issue the “Writ of Continuing Garnishment” (Dkt. # 1-3) and
22   the “Notice to Defendant/Judgment Debtor” (Dkt. # 1-4) submitted by plaintiff’s counsel on
23   December 16, 2019. Pursuant to 28 U.S.C. § 3205(c)(3), plaintiff shall serve the
24   defendant/judgment debtor and the garnishee with a copy of the writ and accompanying
25   instructions.
26

     ORDER TO ISSUE WRIT OF CONTINUING
     GARNISHMENT AND NOTICE TO DEFENDANT
 1        Dated this 17th day of December, 2019.
 2
 3
                                           A
                                           Robert S. Lasnik
 4                                         United States District Judge
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

     ORDER TO ISSUE WRIT OF CONTINUING
     GARNISHMENT AND NOTICE TO DEFENDANT           -2-
